DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 3, 5, 6, and 8 have been amended. Claims 10-12 have been added. Claims 1-12 are currently pending. 

Response to Arguments

Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s Arguments that Bolderl-Ermel does not teach “one or more digital and/or analogue interfaces” of claim 1, the Examiner respectfully disagrees. 

Bolderl-Ermel discloses a first field device (Fig. 1, 104, First Field Device; i.e. a field device of claim 1) that is coupled to a supply unit via a power-over-ethernet interface (Fig. 1, 120; [0048], “field device 104 therefore signals its PD characteristics to the supply unit 102, when it is connected to the supply unit 102 by way of a first communication connection 144, e.g. by way of the port 120 and the port 112”… [0061], “The arrows also represent PoE connections between the supply unit 102 and the first port 120 and between the second port 122 and the first port 134”; i.e. an Ethernet interface). Boldel-Ermel further discloses that the first field device is also coupled to a second field device and forwards power to the second field device (Fig. 1, 106, Second Field Device; Paragraph 0070, power drawing units 506 and 508 and the power supply units 510 and 512 are coupled cross-wise to forward the taken up electrical power by way of the first port 502 or by way of the second port 504). While Applicant argues that the Ethernet interface (See Bolderl-Ermel: Fig. 1, 120) is being mapped to one or more digital and/or analogue interfaces of claim 1, the previous Office Action maps the digital and/or analogue interfaces to Figure 1, 122 which is the interface between the first field device and second field device ([0052], “If the second field device 106 is now connected by way of its first port 134 and by way of a second communication connection 150 to the second port 122”). Since interfaces of Figure 1, 120 and Figure 1, 122 are different interfaces and the interface 122 is a digital interface (Ethernet is digital), that means that one interface is the Ethernet interface and the other interface is the one or more digital and/or analogue interfaces. 

Applicant’s arguments with respect to claim(s) 1 limitation “wherein the power for the Ethernet interface is the only power source configured to be used by the field device and the one or more digital and/or analogue interfaces” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See Detailed Rejection Below. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel (US 2009/0031152) in view of Robitaille (US 2006/0239183).

Regarding claim 1, Bolderl-Ermel teaches a field device (Fig. 1, 104; Paragraph 0045, first field device 104 has a first port 120 and a second port 122), comprising: one or more digital and/or analogue interfaces (Fig. 1, 122; Paragraph 0052, the second field device 106 is now connected by way of its first port 134 and by way of a second communication connection 150 to the second port 122, the first field device 104 can detect the second field device 106.  The computer program product 148 uses the LLDP protocol (Link Layer Discovery Protocol)); and an Ethernet interface (Fig. 1, 120; Paragraph 0006, Power over Ethernet is also used in automation engineering, for example for field devices in manufacturing or logistics applications… Paragraph 0061, arrows also represent PoE connections between the supply unit 102 and the first port 120 and between the second port 122 and the first port 134), wherein the field device is configured such that power (Paragraph 0058, If the supply unit 102 can supply the changed overall power requirement, the first field device 104 can take up this overall power requirement and thus make the power according to the changed second power requirement available to the second field device 106) for the one or more digital and/or analogue interfaces comprises power derived from power for the Ethernet interface (Paragraph 0055, computer program product 156 is used… to check whether the supply unit 102 can supply the overall electrical power requirement 154.  If so, the computer program product 156 sends a second message to the first field device 104, confirming the building up of the power made available… Paragraph 0056, As soon as the overall power requirement 154 is taken up by the first field device 104, the first field device 104 makes the power corresponding to the second power requirement 152 available to the second field device 106). 
Bolderl-Ermel does not explicitly teach wherein the power for the Ethernet interface is the only power source configured to be used by the field device and the one or more digital and/or analogue interfaces.
Robitaille teaches a field device (Fig. 13, 120, Management Device), comprising: wherein the power for the Ethernet interface (Paragraph 0089, embodiment illustrated in FIG. 13 provides power to two devices at the same time by a method implemented inside a management device 120. Power is delivered to the management device 120 and to the VoIP device 122, each using its own dedicated power path from the same Ethernet cable) is the only power source configured to be used by the field device and the one or more digital and/or analogue interfaces (Paragraph 0093, Rest of Circuit 126 obtains its power from the power source 121 via the data wire pairs (mode A). Power on the unused wires, flows between the two RJ45 connectors 123 and 124 and feeds power to the VoIP device 122).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Robitaille and allow the Power-over-Ethernet interface to supply all the power for the field device and the digital and/or analogue interfaces.   
One of ordinary skill in the art would be motivated to make the modifications because both Bolderl-Ermel (See Bolderl-Ermel: Paragraph 0073) and Robitaille (See Robitaille: Paragraph 0087) discloses forwarding power in order to allow the field device and/or peripheral interfaces to have a reliable and consistent power supply, thus reducing complications when local power supplies fail (See Robitaille: Paragraphs 0086-0088). 

Regarding claim 2, Bolderl-Ermel in view of Robitaille teaches the device of claim 1. Bolderl-Ermel further teaches wherein the field device is configured such that power for the field device is derived from the power for the Ethernet interface (Fig. 1, 122, Port; Paragraph 0058, If the supply unit 102 can supply the changed overall power requirement, the first field device 104 can take up this overall power requirement and thus make the power according to the changed second power requirement available to the second field device 106… Paragraph 0061, arrows also represent PoE connections between the supply unit 102 and the first port 120 and between the second port 122 and the first port 134). 

Regarding claim 9, Bolderl-Ermel in view of Robitaille teaches the device of claim 1. Bolderl-Ermel further teaches wherein the one or more digital and/or analogue interfaces are configured to be disconnected from the field device (Paragraph 0068, If field device 410 fails for example or there is a break in the line between field device 410 and field device 420, field device 420 can identify the interruption of the energy supply promptly due to the continuous monitoring of the supplying port described above.  With appropriate energy storage in the field device 420 the field device can now change the assignment PSE/PD at its ports and can thus reverse the energy flow direction without interrupting device function; i.e. electrically and communicatively disconnected).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel (US 2009/0031152) in view of Robitaille (US 2006/0239183) and further in view of Karnik (US 2020/0067718).

Regarding claim 3, Bolderl-Ermel in view of Robitaille teaches the device of claim 2. Bolderl-Ermel teaches one or more Power over Ethernet (POE) capable switches (Fig. 4, 408), and wherein power for the one or more digital and/or analog interfaces is provided from the one or more POE capable switches (Paragraph 0066, ring structure 406 here represent field devices 410, which have been started up according to the method described above.  The energy required for operation is hereby supplied by the power over Ethernet switch 408 for all field devices). Bolderl-Ermel does not explicitly teach the Ethernet interface is configured to be coupled to the POE capable switch. 
Karnik teaches wherein the Ethernet interface (Fig. 3, 310/311) is configured to be coupled to one or more Power over Ethernet (POE) capable switches (Fig. 3, 340 & 360; Paragraph 0040, power supply circuit 340 conditions the electrical energy received through the upstream ports 310, 311 and distributes the electrical energy to various components within the PoE/DLR bridge 300), and wherein power for the one or more digital and/or analogue interfaces is provided from the one or more POE capable switches (Paragraph 0045, PoE/DLR bridge 300 may include a switchable resistor bank 360 connected to the primary upstream port 310 through the power supply circuit 340.  The switchable resistor bank 360 includes a plurality of discrete resistance values from which one can be selected such that the electrical resistance across terminals of the switchable resistor bank 360 is that of a selected discrete resistance value). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Karnik and include the POE switch to be coupled to the Ethernet interface of the field device.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the number of ports that can be coupled to the field device and provide power/data to these devices, while reducing the number of connections required (See Karnik: Paragraphs 0010 & 0046). 

Regarding claim 4, the combination of Bolderl-Ermel/Robitaille/Karnik teaches the device of claim 3. Bolder-Ermel teaches wherein one or more power lines for the one or more digital and/or analogue interfaces (Fig. 1, Port 122 coupled to power lines). Bolderl-Ermel does not explicitly teach the POE capable switch of the field device.
Karnik teaches wherein one or more power lines for the one or more digital and/or analogue interfaces (Fig. 3, 320 & 321) are configured to connect to the one or more POE capable switches (Fig. 3, 340 & 360; Paragraph 0040, power supply circuit 340 conditions the electrical energy received through the upstream ports 310, 311 and distributes the electrical energy to various components within the PoE/DLR bridge 300). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Karnik and include the POE switch to be coupled to the Ethernet interface of the field device.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the number of ports that can be coupled to the field device and provide power/data to these devices, while reducing the number of connections required (See Karnik: Paragraphs 0010 & 0046). 

Regarding claim 5, the combination of Bolderl-Ermel/Robitaille/Karnik teaches the device of claim 3. Bolderl-Ermel does not explicitly teach the POE capable switch of the field device providing power to the field device. 
Karnik teaches wherein power for the field device is provided from the one or more POE capable switch (Fig. 3, 340 & 360; Paragraph 0040, power supply circuit 340 conditions the electrical energy received through the upstream ports 310, 311 and distributes the electrical energy to various components within the PoE/DLR bridge 300). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Karnik and include the POE switch to be coupled to the Ethernet interface of the field device.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the number of ports that can be coupled to the field device and provide power/data to these devices, while reducing the number of connections required (See Karnik: Paragraphs 0010 & 0046). 

Regarding claim 6, the combination of Bolderl-Ermel/Robitaille/Karnik teaches the device of claim 5. Bolderl-Ermel does not explicitly teach the POE capable switch of the field device. 
Karnik teaches wherein a power line for the field device (Fig. 3, 340 connected to transformers 316) is configured to connect to the one or more POE capable switches (Fig. 3, 340 & 360; Paragraph 0040, power supply circuit 340 conditions the electrical energy received through the upstream ports 310, 311 and distributes the electrical energy to various components within the PoE/DLR bridge 300). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Karnik and include the POE switch to be coupled to the Ethernet interface of the field device.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the number of ports that can be coupled to the field device and provide power/data to these devices, while reducing the number of connections required (See Karnik: Paragraphs 0010 & 0046). 

Regarding claim 7, Bolderl-Ermel in view of Robitaille teaches the device of claim 1. Bolderl-Ermel teaches a POE connection (Fig. 1, 144, Communication Connection). Bolderl-Ermel does not explicitly teach a POE cable. 
Karnik teaches wherein the power for the Ethernet interface is provided via an Ethernet cable (Fig. 5, Cables; Paragraph 0059, the hybrid PoE/DLR network 500 enables the simple cabling of a PoE network in which Ethernet data and electrical energy are transferred on one cable, and also enables the simple cabling of a DLR network in which a device is connected to a previous device in the daisy chain and to a next device in the daisy chain).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Karnik and include the POE switch to be coupled to the Ethernet interface of the field device with an Ethernet cable.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the number of ports that can be coupled to the field device and provide power/data to these devices, while reducing the number of connections required (See Karnik: Paragraphs 0010 & 0046). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel (US 2009/0031152) in view of Robitaille (US 2006/0239183) and further in view of Teeter (US 2017/0031406).

Regarding claim 8, Bolderl-Ermel in view of Robitaille teaches the device of claim 1. Bolderl-Ermel does not explicitly teach a 4-wire field device.
Teeter teaches wherein the field device is a 4-wire field device (Fig. 5, 402 device coupled to Powered Devices 402a-f; Paragraph 0043, the first powering device 402 may operate according to the method 300 discussed above to ensure that each of its powered devices 402a-f are sufficiently powered through power requested and received from the second powering device 404 and/or the third powering device 406).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Teeter and include 4-wire connections to the field device.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the number of powered devices that can be coupled to the field device, thus enhancing the data/power connections that can be provided (See Teeter: Paragraphs 0005 & 0043).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel (US 2009/0031152) in view of Robitaille (US 2006/0239183) and further in view of Hamdi (US 2018/0367319).

Regarding claim 10, Bolderl-Ermel in view of Robitaille teaches the device of claim 1. Bolderl-Ermel does not teach the interface outputting 4-20 mA current, pulse, frequency, or switching signals.
Hamdi teaches wherein field device is configured to output at least one of a 4-20 mA, pulse-, frequency-, or switching- output signal via the one or more digital and or analogue interfaces, wherein the one or more digital and/or analogue interfaces are configured to output the output signal to one or more devices external from the field device (Paragraph 0037, there are currently five classifications in most conventional PoE systems: class 0, the default classification, includes powered devices that draw a current of 0-4 mA and the PSE device 202 provides a power range of 0.44-12.94 W to powered devices in this class; class 1 includes powered devices that draw a current of 9-12 mA and the PSE device 202 provides a power range of 0.44-3.84 W to powered devices in this class; class 2 includes powered devices that draw a current of 17-20 mA).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Teeter and include the output of 4-20 mA current from the digital and/or analogue Ethernet interface of Bolderl-Ermel.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of conventional and widely used PoE interface output currents, thus complying with industry standards (See Hamdi: Paragraph 0037). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel (US 2009/0031152) in view of Robitaille (US 2006/0239183) and further in view of Juillerat (US 2008/0294915).

Regarding claim 11, Bolderl-Ermel in view of Robitaille teaches the device of claim 1. Bolderl-Ermel does not teach an analogue interface providing power to an external analogue device. 
Juillerat teaches wherein the one or more digital and/or analogue interfaces comprises an analogue interface (Paragraph 0148, the network adapter 14 receives an analog input directly from the field device without use of an intermediate signal bus, the device is protocol independent, can be attached to any manufacturer's field device and can put literally thousands of devices onto one Ethernet network providing values to PLCs, DCS systems, HMI systems or browser based interfaces) and the field device is configured to provide power derived from the power for the Ethernet interface (Fig. 2, Power Circuit 37 using power from Ethernet Port 36; Paragraph 0039, Power circuitry 37 is provided to perform several functions. First, it separates the incoming PoE power from the Ethernet signals. Second, it performs the functions required of a powered device per IEEE802.3af. Third, it converts the source voltage into voltages used by the CPU 34 and auxiliary components. Fourth, it powers the 24 VDC analog current loop required by the external field instrument 12) via the analogue interface to an external analogue device (Fig. 2, 12, Field Instrument).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Juillerat and include an analogue interface coupled to an external analogue device for the PoE system of Bolderl-Ermel.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the attachment of a diverse range of analogue field instruments to an Ethernet network, thus enabling support for a wide range of field device functionality that can be implemented (See Juillerat: Paragraph 0148).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel (US 2009/0031152) in view of and further in view of Engel (US 2005/0201306).

Regarding claim 12, Bolderl-Ermel in view of teaches the device of claim 1. Bolderl-Ermel does not teach three digital and/or analogue interfaces. 
Engel teaches wherein the one or more digital and/or analogue interfaces comprises at least three digital and/or analogue interfaces (Fig. 4, Multiple Interface Outputs 430-432 and 436; Paragraph 0024, Node 406 may also supply power to additional devices (not shown) in other embodiments in accordance with the invention. Ellipses 436 represent the additional devices), each comprising a power line (Paragraph 0014, Power device 204 supplies operating power to node 216 by injecting power into cable 218. In addition to being a powered node, node 216 acts as a power supply in this embodiment because node 216 supplies operating power to devices 220, 222 via cables 224, 226. A power repeater 228 within node 216 injects at least a portion of the power received by node 216 into cables 224, 226 to supply power to devices 220, 222) configured to provide power derived from the power for the Ethernet interface (Paragraph 0024, node 406 acts as a power supply in this embodiment by supplying operating power to devices 426, 428 using cables 430, 432, respectively. A power repeater 434 injects at least a portion of the power received by node 406 into cables 430, 432 to supply power to devices 426, 428).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Engel and include three digital and/or analogue interfaces to forward power to multiple peripheral devices.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to increase the number of devices that can be connected to a system, thus increasing the functionality of the system while reducing the cost (See Engel: Paragraph 0003). 



Citation of Pertinent Art 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2009/0088908 to Karam discloses splitting a Power-over-Ethernet connection to two different devices (See Figure 8). 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184